       Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 1 of 25


                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            v.                       )
                                     )
PAUL J. MANAFORT, JR.,               )
                                     )
                   Defendant.        )
____________________________________)
                                     )
IN RE: PETITIONS FOR RELIEF          )
CONCERNING CONSENT ORDER OF )            Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)
                                    )
UBS BANK USA,                       )
                                    )
            Petitioner.             )
____________________________________)

                     STIPULATION AND ORDER OF SETTLEMENT
                       REGARDING PETITION OF UBS BANK USA
                   AND 721 FIFTH AVENUE, #43G, NEW YORK, NY 10022
       IT IS HEREBY STIPULATED and AGREED by and between United States of America, by

and through its undersigned counsel, and Petitioner UBS Bank USA (“UBS Bank”), pursuant to 21

U.S.C. § 853(i)(2) and (n), to compromise and settle its interest in the following property:

       The real property and premises commonly known as 721 Fifth Avenue, #43G, New
       York, NY 10022,

described more fully in the deed for which is attached hereto as Exhibit A and incorporated by

reference herein (the “Fifth Avenue Property”).

       This settlement is entered into between the parties pursuant to the following terms:

       1.      The parties to this Stipulation and Order stipulate that UBS Bank has a prior vested or

superior interest in the Fifth Avenue Property or was a bona fide purchaser for value of the right,

title, or interest in the Fifth Avenue Property, and was at the time of purchase reasonably without

cause to believe that the Fifth Avenue Property was subject to forfeiture.


                                                   1
        Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 2 of 25



        2.         On the terms set forth herein, UBS Bank hereby settles the claims asserted in its

petition filed on November 2, 2018, in United States v. Paul J. Manafort, Jr. et al., 1:17-cr-201-ABJ

(D.D.C.) and docketed at Docket No. 4 under the instant case number (the “Petition”) asserting an

interest in the Fifth Avenue Property. Effective upon the Court’s endorsement of this Stipulation

and Order and the entry of a Final Order of Forfeiture incorporating this Stipulation and Order

therein, said petition is hereby deemed dismissed with prejudice, without costs and/or attorney’s fees

to either party.

        3.         The United States agrees that upon its sale of the Fifth Avenue Property pursuant to

the Court’s entry of an interlocutory order authorizing sale of the Fifth Avenue Property or a final
order of forfeiture forfeiting the Fifth Avenue Property to the United States, the United States will

not contest payment to UBS Bank from the proceeds of sale, after payment of: any outstanding

taxes, valid superior liens, and condominium association charges or assessments incurred on or after

October 22, 2018, real estate commissions, insurance costs, escrow fees, document recording fees

not paid by the buyer, title fees, county/city transfer fees, and other reasonable expenses incurred by

the United States Marshals Service in connection with its custody, management, maintenance, repair

and sale of the Fifth Avenue Property, the following (to the extent the sale produces sufficient funds

after the payments noted above):

                      (a) All unpaid principal due to UBS as of October 22, 2018, pursuant to the

                          mortgage instrument dated April 7, 2015, and recorded in the Office of the
                          City Register of the City of New York on or about April 30, 2015 under City

                          Register File Number (“CRFN”) 2015000145747 (the “Mortgage”), which

                          was also filed in this action at Docket No. 4-1. The Mortgage secures funds

                          issued pursuant to an adjustable rate note, dated April 7, 2015, in the original

                          amount of $3,000,000.00, with an initial interest rate of 2.055% per year on

                          the unpaid principal of the loan (the “Note”) which was filed in this action at

                          Docket No. 4-2.

                      (b) With respect to paragraph 3(a) above, all unpaid interest at the base

                          contractual rate (not the default rate) under the above Mortgage from October
                                                       2
        Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 3 of 25



                        22, 2018 until the date of payment. The payment to UBS Bank of the amounts

                        specified in paragraph 3 shall be in full settlement and satisfaction of all

                        claims by UBS Bank against the United States and the Fifth Avenue Property

                        arising from and relating to the seizure, detention, and forfeiture of the Fifth

                        Avenue Property by the United States, but shall not impair or limit any

                        available rights and remedies against the obligor(s) of the Note.

        4.      Upon payment as specified in paragraph 3, UBS Bank agrees to provide a release of

its security interest in the Fifth Avenue Property via recordable documents and to release and hold

harmless the United States, and any agents, servants, and employees of the United States (and any
involved state or local law enforcement agencies and their agents, servants, or employees), in their

individual or official capacities, from any and all claims by UBS Bank and its agents that currently

exist or that may arise as a result of the United States’ actions against and relating to the Fifth

Avenue Property.

        5.      UBS Bank agrees not to pursue against the United States or its successors or assigns

any other rights to affect an interest in the Fifth Avenue Property under the Mortgage, including but

not limited to the right to foreclose upon and sell the Fifth Avenue Property and any right to assess

additional interest or penalties, but without limiting any rights of UBS Bank available under the Note

against the obligor(s) of the Note.

        6.      UBS Bank agrees to notify the Special Counsel’s Office and the Money Laundering
and Asset Recovery Section (MLARS) of the U.S. Department of Justice promptly if it learns of any

condition that might affect the sale of the Fifth Avenue Property or that might make an interlocutory

sale appropriate. UBS Bank further agrees to join in any motion by the United States to effect the

sale of the Fifth Avenue Property, including motions to remove occupants who fail to abide by the

terms of an occupancy agreement. UBS Bank shall endorse such United States motions within ten

days of receipt of the motion.

        7.      UBS Bank understands and agrees that this Stipulation and Order constitutes a full

and final settlement of its petition and that it waives any rights to litigate further its interest in the

Fifth Avenue Property and further pursue remission or mitigation of the forfeiture, but without
                                                 3
        Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 4 of 25



limiting any rights of UBS Bank available under the Note against the obligor(s) of the Note. If this

Stipulation is approved by the Court, then unless specifically directed by an order of the Court, UBS

Bank shall be excused and relieved from further participation in this action. However, this

Stipulation and Order does not relieve UBS Bank of any applicable discovery obligations.

       8.      UBS Bank understands and agrees that the Special Counsel’s Office and MLARS

also reserve the right to void this Stipulation and Order if, before payment of the sums set forth in

paragraph 3 above, the Special Counsel’s Office and/or MLARS obtains new information indicating

that UBS Bank did not have a prior vested or superior interest in the Fifth Avenue Property, pursuant

to 21 U.S.C. § 853(n)(6)(A), or that it was not a bona fide purchaser for value of the right, title, or
interest in the Fifth Avenue Property or, at the time of the purchase, was not reasonably without

cause to believe that the Fifth Avenue Property was subject to forfeiture, pursuant to 21 U.S.C.

§ 853(n)(6)(B). The Special Counsel’s Office and MLARS also reserve the right, in their discretion,

to terminate the forfeiture at any time and release the Fifth Avenue Property or initiate civil

forfeiture proceedings as provided in paragraph 15. In either event, the United States shall promptly

notify UBS Bank of such action.

       9.      A discretionary voidance of this Stipulation or a termination of forfeiture by the

United States or the executing and delivery of a Quit-Claim deed from the United States to UBS

Bank shall not be a basis for any award of fees but shall result in a reinstatement of all claims of

UBS Bank for payment in relation to the Fifth Avenue Property that are otherwise waived by the
terms of this Stipulation and Order, including, without limitation, any rights or remedies available to

UBS Bank pursuant to the Mortgage and Note and applicable law.

       10.     The United States agrees that it will not sell the Fifth Avenue Property on terms that

would result in a payment to UBS Bank of less than the amount provided for in paragraph 3(a)–(b),

or other lower amount for which UBS Bank provides written consent (the lower of which shall be

the “Reserve Amount”), subject to the following terms:

                   (a) Should the United States be unable to enter a contract to sell the Fifth Avenue

                       Property for a price equal to or greater than the Reserve Amount within 9

                       months (or such additional period as the parties may mutually agree) of the
                                                  4
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 5 of 25



           later of the Court’s entry of an interlocutory order authorizing sale of the Fifth

           Avenue Property or a final order of forfeiture of the Fifth Avenue Property,

           the United States will, at its option:

                i. move to vacate the preliminary or final forfeiture order with respect to

                   the Fifth Avenue Property only, or

               ii. execute and deliver to UBS Bank, and UBS Bank shall accept, a Quit-

                   Claim Deed with respect to the United States’ interest in the Fifth

                   Avenue Property, subject to any valid, superior liens against the Fifth

                   Avenue Property including valid, superior liens (if any) resulting from
                   a compromise of claims arising under 21 U.S.C. § 853 that have been

                   endorsed by the Court in the above-captioned case. The United States

                   understands that should the conditions in paragraph 10(a) be triggered,

                   UBS prefers that the United States proceed with the option described

                   in paragraph 10(a)(ii) instead of that in paragraph 10(a)(i).

        (b) In the event that the preliminary or final forfeiture order is vacated with

           respect to the Fifth Avenue Property or the United States executes the Quit-

           Claim Deed in favor of UBS Bank as provided for in this paragraph, UBS

           Bank shall reimburse the United States for its reasonable advances, fees, and

           expenses actually incurred in the course of the United States’ custody,
           management, maintenance, repair and efforts to sell the Fifth Avenue

           Property, including but not limited to taxes and associated interest and

           penalties, and condominium fees and assessments, (collectively “USMS

           Expenses”) within thirty days of such order vacating the forfeiture of the Fifth

           Avenue Property or the United States’ execution and delivery of a Quit-Claim

           Deed to UBS Bank.

        (c) Upon UBS Bank’s subsequent sale of the Fifth Avenue Property, UBS Bank

           agrees to provide:


                                        5
       Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 6 of 25



                           i. a copy of the Closing Disclosure constituting the final settlement

                                 statement from closing to the United States,

                          ii. a notice to the United States and USMS of the existence of any

                                 Surplus Proceeds, herein defined as all proceeds remaining after

                                 payment of: USMS Expenses; payment of UBS Bank’s actual

                                 expenses of sale (including sums previously paid to the United States

                                 pursuant to paragraph 10(b)); satisfaction of all valid liens and claims

                                 of record which may have priority over the United States; payment of

                                 any transfer taxes, recording costs, or other reasonable expenses
                                 actually incurred in connection with the receipt of any Quit-Claim

                                 Deed delivered to UBS Bank under paragraph 10(a)(ii); and payment

                                 of all sums due under the Mortgage to UBS Bank.

                   (d) UBS Bank agrees thereafter to pay to the United States, within thirty days of

                       such sale, any such Surplus Proceeds toward satisfaction of any forfeiture

                       judgment entered in this action or for forfeiture in any related civil forfeiture

                       action.

                   (e) The vacating of the preliminary or final order of forfeiture with respect to the

                       Fifth Avenue Property or the United States execution of a Quit-Claim Deed as

                       provided herein shall not be the basis for any award of attorneys’ fees against
                       the United States, and shall be in full satisfaction of and shall fully release any

                       claim UBS Bank may have against the United States and any agents, servants,

                       and employees of the United States (and any involved state or local law

                       enforcement agencies and their agents, servants, or employees), in their

                       individual or official capacities, including but not limited to as set forth in

                       paragraphs 4, 5, 6, 8, 9, and 13 of this Stipulation and Order of Settlement.

       11.     The parties agree to execute further documents, to the extent necessary, to allow the

United States to sell the Fifth Avenue Property with clear title and to otherwise further implement

the terms of this Stipulation and Order.
                                                     6
        Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 7 of 25



       12.     Each party agrees to bear its own costs and attorneys’ fees.

       13.     Payment to UBS Bank pursuant to this Stipulation and Order is contingent upon a

Court-authorized interlocutory sale of the Fifth Avenue Property or the United States’ prevailing

against the defendant and any third-party claims in an ancillary proceeding, the Court’s entry of a

final order of forfeiture to the United States, and sale of the Fifth Avenue Property pursuant to the

final order of forfeiture. The terms of this Stipulation and Order shall be subject to approval by the

United States District Court and any violation of any terms or conditions shall be construed as a

violation of an order of the Court.

       14.     In the event that the United States shall not prevail over third party claims, the Court
does not enter a final judgment of forfeiture or interlocutory order for the sale of the Fifth Avenue

Property, or if the terms hereof are not approved by the Court, all claims of UBS Bank for payment

in relation to the Fifth Avenue Property that are otherwise waived by the terms of this Stipulation

and Order shall be reinstated.

       15.     The parties agree that the United States may choose in its sole discretion whether to

accomplish forfeiture of the Fifth Avenue Property by criminal or civil forfeiture. If the United

States chooses to effect the forfeiture through institution of civil forfeiture proceedings, UBS Bank

consents to the filing of this Stipulation and Order in such civil forfeiture proceedings to provide for

full settlement and satisfaction of all claims to and any right, title and interest it may have in the

Fifth Avenue Property upon the same terms as set forth herein. If the parties file this Stipulation and
Order in settlement of UBS Bank’s claims in a civil forfeiture proceeding as provided in this

paragraph 15, UBS Bank waives all defenses, including, but not limited to, defenses based upon

statute of limitations and venue, and any claim to attorneys’ fees or costs, with respect to any such

civil forfeiture proceeding related to the Fifth Avenue Property, except to the extent such a defense

would be available in the present proceeding pursuant to this Stipulation and Order.

       16.     This Stipulation and Order may be executed in counterparts, each of which shall be

deemed an original, and all of which, when taken together, shall be deemed the complete Stipulation

and Order.


                                                     7
        Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 8 of 25



       17.     The individual(s) signing this Stipulation and Order on behalf of UBS Bank represent

and warrant that they are authorized by UBS Bank to execute this Stipulation and Order. The

undersigned United States signatory represents that he is signing this Stipulation and Order in his

official capacity and that he is authorized to execute this Stipulation and Order.

       18.     Neither execution by the parties nor entry by the Court of this Stipulation and Order

shall affect the right of either party to seek recovery, relief or enforcement of rights against persons

or entities who are not party to this agreement, including Paul J. Manafort, Jr. and other third parties.

Nor shall execution by the parties or entry by the Court of this Stipulation limit any rights of UBS

Bank available under the Note against the obligor(s) of the Note.
       19.     Entry of this Stipulation and Order shall not be construed to create any right or

benefit in favor of any third party, other than those rights and benefits to the United States that may

be conveyed to its successors or assigns, as are expressly set forth herein.

       20.     The Court shall have continuing and exclusive jurisdiction over the interpretation and

enforcement of this Stipulation and Order.

       21.     This Stipulation and Order constitutes the complete agreement between the parties

hereto and may not be amended except by written consent thereof.




                                                    8
         Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 9 of 25


For the United States of America:         ROBERT S. MUELLER, III
                                          Special Counsel

Dated:                              By:
                                          Andrew Weissmann
                                          Greg D. Andres
                                          U.S. Department of Justice
                                          Special Counsel's Office
                                          950 Pennsylvania Avenue NW
                                          Washington, D.C. 20530
                                                one: 202) 616-0800

                                    By:
                                          Daniel H. Claman
                                          Money Laundering and
                                             Asset Recovery Section
                                          Criminal Division
                                          U.S. Department of Justice
                                          1400 New York Avenue, N.W., Suite 10100
                                          Washington, D.C. 20530
                                          Telephone: (202) 514-1263
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 10 of 25




 February 14, 2019




 February 14, 2019
         Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 11 of 25



For UBS Bank USA:                     GIBSON, DUNN & CRUTCHER LLP
                                      Attorneys for UBS Bank USA


Dated:                          By:
                                      Stephanie L. Brooker, Esq.
                                      (D.C. Bar No. 475321)
                                      David A. Schnitzer, Esq.
                                      (D.C. Bar No. 1022420)
                                      GIBSON, DUNN & CRUTCHER LLP
                                      1050 Connecticut Avenue, N.W.
                                      Washington, DC 20036
                                      (202) 955-8500



Dated:                          By:
                                      Frank Destra
                                      Managing Director & Senior
                                      Vice Chairman, CEO and President
                                      UBS Bank USA



Dated:     February 14, 2019    By:

                                      Managing Director & Head of Mortgage
                                      UBS Bank USA
    Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 12 of 25



                                        ORDER


    Having reviewed the foregoing Stipulation and good cause appearing,

    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulation is SO

ORDERED.

    ORDERED this        day of               , 2019.




                                       __________________________________
                                       THE HONORABLE AMY B. JACKSON
                                       UNITED STATES DISTRICT JUDGE




                                            12
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 13 of 25




                            ATTACHMENT A

                                Deed for
           721 Fifth Avenue, #43G, New York, New York 10022
                         (Block 1292, Lot 1112)

      New York City Department of Finance, Office of the City Register
                  Document ID No. 2015022400401003
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 14 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 15 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 16 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 17 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 18 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 19 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 20 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 21 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 22 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 23 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 24 of 25
Case 1:18-mc-00167-ABJ Document 40-1 Filed 02/14/19 Page 25 of 25
